Exhibit 10.1

 

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Amendment”) is made
as of the 18th day of September, 2019, by and between Diamedix Corporation, a
Florida corporation (“Seller”), and PRH Investments, LLC, a Florida limited
liability company (“Purchaser”).

 

W H E R E A S:

 

A.     Seller and Purchaser entered into that certain Purchase and Sale
Agreement made and entered into as of June 17, 2019, as amended by that certain
Amendment to Purchase and Sale Agreement dated as of July 1, 2019 (collectively,
the “Agreement”) for the purchase of the Property (as such term is defined in
Section 1 of the Agreement).

 

B.     The Seller and Purchaser desire to further amend the Agreement in certain
respects as more particularly set forth below.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements below,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby further agree as follows:

 

1.     The foregoing recitals are true and correct and are incorporated herein
in their entirety.

 

2.     This Amendment shall be deemed a part of, but shall take precedence over
and supersede any provisions to the contrary contained in the Agreement. All
initial capitalized terms used in this Amendment shall have the same meaning as
set forth in the Agreement unless otherwise provided.

 

3.     Section 1(d) of the Agreement is hereby deleted in entirety and replaced
with the following:

 

“(d)     “Closing Date” shall mean the later of (a) October 15, 2019 or (b) the
date that is fourteen (14) calendar days following the date on which Seller
certifies to Purchaser that Seller has completed the SEC Assemblage Demolition
and provides evidence thereof.”

 

4.     The following is added as Section 32 of the Agreement:

 

“Purchaser shall have the right to file any applications and other documentation
with any governmental authorities having jurisdiction over the Property as
necessary to obtain site plan approval, permits, entitlements and all other
governmental approvals required for the development of the Property for
Purchaser’s intended use (collectively, the “Approvals”). Seller shall
cooperate, at no cost to Seller, with Purchaser in all respects in Purchaser’s
efforts to obtain any and all Approvals and shall join in and execute all
applications, documents and/or submittals required in connection therewith.”

 

1

--------------------------------------------------------------------------------

 

 

5.     This Amendment may be executed in several counterparts, each of which
shall be deemed an original, but all constituting only one agreement. Facsimile
or electronic (i.e., PDF) copies of this Amendment shall be deemed to have the
same force and effect as original hard copies of the same. Seller and Purchaser
hereby agree that any electronic signature to this Amendment shall be as binding
as an original signature for all purposes.

 

6.     Except as specifically modified hereby, all of the provisions of the
Agreement which are not in conflict with the terms of this Amendment shall
remain in full force and effect.

 

[the remainder of this page is intentionally left blank]

 

 

2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Seller and Purchaser have executed this Amendment as of
the date first written above.

 

 

 

SELLER:

 

DIAMEDIX CORPORATION, a Florida limited corporation

 

 

By: /s/ David Barka

Name: David Barka

Title: CEO

         

PURCHASER:

 

PRH INVESTMENTS, LLC, a Florida limited liability company

 

 

By: /s/ Jeffery Hoyos

Name: Jeffery Hoyos

Title: Vice President

 

 

3

 